Exhibit 10.1
 
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT




THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of May 30, 2012, is by and among GENCORP INC., an Ohio
corporation (the “Borrower”), the Material Domestic Subsidiaries of the Borrower
party hereto (collectively, the “Guarantors”), the Lenders (defined below) party
hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to
Wachovia Bank, National Association), as administrative agent on behalf of the
Lenders under the Credit Agreement (as hereinafter defined) (in such capacity,
the “Administrative Agent”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.




W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Second Amended and Restated Credit Agreement dated as of
November 18, 2011 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Required Lenders amend
certain provisions of the Credit Agreement; and


WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:




ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1           New Definitions.  The following definitions are hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order:


“Incremental Increase Amount” shall have the meaning set forth in Section
2.23(a)(i).


“Incremental Term Facility” shall have the meaning set forth in Section
2.23(b)(i).


“Revolving Facility Increase” shall have the meaning set forth in Section
2.23(a)(i).
 
 
 

--------------------------------------------------------------------------------

 


“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.


1.2           Amendment to Definition of Available Amount.  The definition of
“Available Amount” set forth in Section 1.1 of the Credit Agreement is hereby
amended to add the following phrase immediately after the phrase “(v) the
aggregate amount” in the fourth line thereof:


“, without duplication,”


1.3           Amendment to Definition of Funded Debt.  The proviso at the end of
the definition of “Funded Debt” set forth in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


“provided, however, that Funded Debt shall not include (i) Indebtedness among
the Credit Parties, (ii) Indebtedness permitted under Section 6.1(f), (g), (h)
or (j), (iii) any Indebtedness of the Credit Parties backed by Earmarked Cash
and (iv) other Indebtedness to the extent the proceeds of such Indebtedness are
held in a blocked account with the Administrative Agent or a separate account
with an escrow agent, in each case, for purposes of funding a Permitted
Acquisition.”


1.4           Amendment to Definition of Investment.  The definition of
“Investment” set forth in Section 1.1 of the Credit Agreement is hereby amended
to add the following sentence at the end thereof:


“For the avoidance of doubt, payments made by the Borrower to redeem its Capital
Stock shall not be considered “Investments.”


1.5           Amendment to Section 2.1(a). Section 2.1(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(a)           Revolving Commitment.  During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans in Dollars (“Revolving Loans”) to the
Borrower from time to time for the purposes hereinafter set forth; provided,
however, that (i) with regard to each Revolving Lender individually, the sum of
such Revolving Lender’s Revolving Commitment Percentage of the aggregate
principal amount of outstanding Revolving Loans plus outstanding Swingline Loans
plus outstanding Revolving LOC Obligations shall not exceed such Revolving
Lender’s Revolving Commitment and (ii) with regard to the Revolving Lenders
collectively, the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding Revolving LOC
Obligations shall not exceed the Revolving Committed Amount then in effect.  For
purposes hereof, the aggregate principal amount available for Revolving Loan
borrowings hereunder shall be ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000)
(as such aggregate maximum amount may be reduced from time to time as provided
in Section 2.8, or increased from time to time as provided in Section 2.23, the
“Revolving Committed Amount”).  LIBOR Rate Loans shall be made by each Revolving
Lender at its LIBOR Lending Office and Alternate Base Rate Loans at its Domestic
Lending Office.  No Revolving Loans shall be made on the Closing Date.
 
 
2

--------------------------------------------------------------------------------

 


1.6           Amendment to Section 2.23.  A new Section 2.23 is hereby added to
Article II of the Credit Agreement to read as follows:


Section 2.23         Revolving Facility Increases


(a)           Revolving Facility Increases.


(i)           General Terms.  Subject to the terms and conditions set forth
herein, the Borrower shall have the right, at any time and from time to time
until the date that is six months prior to the Maturity Date, to increase the
Revolving Committed Amount (each such increase, a “Revolving Facility Increase”)
by an aggregate principal amount for all such Revolving Facility Increases,
that, when aggregated with the amount of any Incremental Term Facility incurred
under Section 2.23(b), shall not exceed $50,000,000 (the “Incremental Increase
Amount”).


(ii)          Terms and Conditions.  The following terms and conditions shall
apply to any Revolving Facility Increase:  (A) no Default or Event of Default
shall exist immediately prior to or after giving effect to such Revolving
Facility Increase, (B) any loans made pursuant to a Revolving Facility Increase
shall constitute Obligations and will be secured and guaranteed with the other
Obligations on a pari passu basis, (C) any Lenders providing such Revolving
Facility Increase shall be entitled to the same voting rights as the existing
Lenders and shall be entitled to receive proceeds of prepayments on the same
terms as the existing Lenders, (D) any such Revolving Facility Increase shall be
in a minimum principal amount of $10,000,000 and integral multiples of
$5,000,000 in excess thereof (or the remaining amount of the Incremental
Increase Amount, if less), (E) the proceeds of any such Revolving Facility
Increase will be used for the purposes set forth in Section 3.11, (F) the
Borrower shall execute a Revolving Note in favor of any new Lender or any
existing Lender whose Revolving Commitment is increased pursuant to this
Section, in each case, if requested by such Lender, (G) the conditions to
Extensions of Credit in Section 4.2 shall have been satisfied and (H) the
Administrative Agent shall have received (1) upon request of the Administrative
Agent, an opinion or opinions (including, if reasonably requested by the
Administrative Agent, local counsel opinions) of counsel for the Credit Parties,
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably acceptable to the Administrative Agent and substantially similar to
the opinion delivered to the Administrative Agent on the Closing Date, (2) any
authorizing corporate documents as the Administrative Agent may reasonably
request and (3) if applicable, a duly executed Notice of Borrowing.
 
 
3

--------------------------------------------------------------------------------

 


(iii)         Revolving Facility Increase.  In connection with the closing of
any Revolving Facility Increase, the outstanding Revolving Loans and
Participation Interests shall be reallocated by causing such fundings and
repayments among the Lenders of Revolving Loans as necessary such that, after
giving effect to such Revolving Facility Increase, each Lender will hold
Revolving Loans and Participation Interests based on its Revolving Commitment
Percentage (after giving effect to such Revolving Facility Increase); provided
that (i) such reallocations and repayments shall not be subject to any
processing and/or recordation fees and (ii) the Borrower shall be responsible
for any costs arising under Section 2.18 resulting from such reallocation and
repayments.


(iv)         Participation.  Participation in any such Revolving Facility
Increase may be offered to each of the existing Lenders, but no Lender shall
have any obligation to provide all or any portion of any such Revolving Facility
Increase.  The Borrower may invite other banks, financial institutions and
investment funds reasonably acceptable to the Administrative Agent (such consent
not to be unreasonably withheld or delayed) to join this Credit Agreement as
Lenders hereunder for any portion of such Revolving Facility Increase; provided
that such other banks, financial institutions and investment funds shall enter
into such lender joinder agreements to give effect thereto as the Administrative
Agent may reasonably request.


(v)           Amendments.  The Administrative Agent is authorized to enter into,
on behalf of the Lenders, any amendment to this Credit Agreement or any other
Credit Document as may be necessary to incorporate the terms of any such
Revolving Facility Increase.


(b)           Incremental Term Loan.


(i)           General Terms.  Subject to the terms and conditions set forth
herein, the Borrower shall have the right, at any time and from time to time
until the date that is six months prior to the Maturity Date, to incur
additional Indebtedness under this Credit Agreement pursuant to one or more
tranches of term loans (each an “Incremental Term Facility”) in an aggregate
principal amount, that, when aggregated with the amount of any Revolving
Facility Increase elected pursuant to Section 2.23(a), shall not exceed
$50,000,000.


(ii)          Terms and Conditions.  The following terms and conditions shall
apply to any Incremental Term Facility:  (A) no Default or Event of Default
shall exist immediately prior to or after giving effect to such Incremental Term
Facility, (B) any loans made pursuant to a Incremental Term Facility shall
constitute Obligations and will be secured and guaranteed with the other
Obligations on a pari passu basis, (C) any Lenders providing such Incremental
Term Facility shall be entitled to the same voting rights as the existing
Lenders and shall be entitled to receive proceeds of prepayments on the same
terms as the existing Lenders, (D) any such Incremental Term Facility shall be
in a minimum principal amount of $10,000,000 and integral multiples of
$5,000,000 in excess thereof (or the remaining amount of the Incremental
Increase Amount, if less), (E) the proceeds of any such Incremental Term
Facility will be used for the purposes set forth in Section 3.11, (F) the
Borrower shall execute a promissory note in favor of any new Lender or any
existing Lender, in each case, if requested by such Lender, (G) the conditions
to Extensions of Credit in Section 4.2 shall have been satisfied, (H) the
Incremental Term Facility shall have a maturity date no earlier than the
Maturity Date, and shall have a Weighted Average Life to Maturity no shorter
than the Term Loans referenced under Section 2.4, and (I) the Administrative
Agent shall have received (1) upon request of the Administrative Agent, an
opinion or opinions (including, if reasonably requested by the Administrative
Agent, local counsel opinions) of counsel for the Credit Parties, addressed to
the Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent and substantially similar to the opinion
delivered to the Administrative Agent on the Closing Date, (2) any authorizing
corporate documents as the Administrative Agent may reasonably request and
(3) if applicable, a duly executed Notice of Borrowing.
 
 
4

--------------------------------------------------------------------------------

 


(iii)         Participation.  Participation in any such Incremental Term
Facility may be offered to each of the existing Lenders, but no such Lender
shall have any obligation to provide all or any portion of any such Incremental
Term Facility.  The Borrower may invite other banks, financial institutions and
investment funds reasonably acceptable to the Administrative Agent (such consent
not to be unreasonably withheld or delayed) to join this Credit Agreement as
Lenders hereunder for any portion of such Incremental Term Facility; provided
that such other banks, financial institutions and investment funds shall enter
into such lender joinder agreements to give effect thereto as the Administrative
Agent may reasonably request.


(iv)         Amendments.  The Administrative Agent is authorized to enter into,
on behalf of the Lenders, any amendment to this Credit Agreement or any other
Credit Document as may be necessary to incorporate the terms of any such
Incremental Term Facility.


1.7           Amendment to Section 6.10(h).  Section 6.10(h) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(h)           in addition to the foregoing, the Borrower and its Subsidiaries
may make additional Restricted Payments in an amount not to exceed:


(i) prior to an Approved Issuance, the Borrower and its Subsidiaries may make
additional Restricted Payments in an amount not to exceed (A) $75,000,000 in any
Calculation Period and (B) $125,000,000 during the term of this Agreement;
provided, that, such Restricted Payments will be allowed only to the extent that
(w) there are no Revolving Loans outstanding on the date of any such Restricted
Payments, (x) the Credit Parties are in pro forma compliance with each of the
financial covenants set forth in Section 5.9 and the pro forma Leverage Ratio
after giving effect to any such Restricted Payments is not greater than the
level which is 0.50x inside of the then-applicable covenant, (y) the Borrower
shall have Liquidity of at least $125,000,000 after giving effect to such
Restricted Payments and (z) the amount of such Restricted Payments do not exceed
the Available Amount; and


(ii) following an Approved Issuance, (A) $75,000,000 in any Calculation Period
and (B) $125,000,000 during the term of this Agreement; provided, that, such
Restricted Payments will be allowed only to the extent that (w) there are no
Revolving Loans outstanding on the date of any such Restricted Payments, (x) the
Credit Parties are in pro forma compliance with each of the financial covenants
set forth in Section 5.9 and the pro forma Leverage Ratio after giving effect to
any such Restricted Payments is not greater than the level which is 0.25x inside
of the then-applicable covenant, (y) the Borrower has at least $25,000,000 of
cash and Cash Equivalents on its consolidated balance sheet after giving effect
to such Restricted Payments and (z) the amount of such Restricted Payments do
not exceed the Available Amount.


1.8           Amendment to Section 6.12.  Section 6.12 of the Credit Agreement
is hereby amended by replacing the reference to “$20,000,000” with
“$30,000,000”.




ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1           Closing Conditions.  This Amendment shall become effective as of
the day and year set forth above (the “Amendment Effective Date”) upon
satisfaction (or waiver) of the following conditions (in each case, in form and
substance reasonably acceptable to the Administrative Agent) on or prior to May
30, 2012:


(a)           Executed Amendment.  The Administrative Agent shall have received
a copy of this Amendment duly executed by each of the Credit Parties, the
Administrative Agent and the Required Lenders.


(b)           Fees and Expenses.


(i)           The Administrative Agent shall have received from the Borrower,
for the account of each Lender that executes and delivers a counterpart to this
Amendment to the Administrative Agent by 5:00 p.m. (EST) on or before the
Amendment Effective Date (each such Lender, a “Consenting Lender”, and
collectively, the “Consenting Lenders”), upfront fee in an amount equal to 7.5
basis points on the aggregate Revolving Commitments of such Consenting Lender.
 
 
5

--------------------------------------------------------------------------------

 


(ii)           The Administrative Agent shall have received from the Borrower
such other fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and King & Spalding LLP
shall have received from the Borrower payment of all outstanding fees and
expenses previously incurred and all fees and expenses incurred in connection
with this Amendment.


(c)   Miscellaneous.  All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.




ARTICLE III
MISCELLANEOUS


3.1           Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment.  Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.


3.2           Representations and Warranties of Credit Parties.  Each of the
Credit Parties represents and warrants as follows:


(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.


(d)           The representations and warranties made by the Credit Parties in
Article III of the Credit Agreement (i) that contain a materiality qualification
shall be true and correct on and as of the date hereof (except for those which
expressly relate to an earlier date) and (ii) that do not contain a materiality
qualification shall be true and correct in all material respects on the date
hereof (except for those which expressly relate to an earlier date).
 
 
6

--------------------------------------------------------------------------------

 


(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.


(f)           The Security Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Administrative
Agent, for the benefit of the Lenders, which security interests and Liens are
perfected in accordance with the terms of the Security Documents and prior to
all Liens other than Permitted Liens.


(g)           Except as specifically provided in this Amendment, the Credit
Party Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.


3.3           Reaffirmation of Credit Party Obligations.  Each Credit Party
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective Credit
Party Obligations.


3.4           Credit Document.  This Amendment shall constitute a Credit
Document under the terms of the Credit Agreement.


3.5           Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.


3.6           Further Assurances.  The Credit Parties agree to promptly take
such action, upon the request of the Administrative Agent, as is necessary to
carry out the intent of this Amendment.


3.7           Entirety.  This Amendment and the other Credit Documents embody
the entire agreement among the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.


3.8           Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart to this Amendment by telecopy
or other electronic means shall be effective as an original and shall constitute
a representation that an original will be delivered.


3.9           No Actions, Claims, Etc.  As of the date hereof, each of the
Credit Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.
 
 
7

--------------------------------------------------------------------------------

 


3.10           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


3.11           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


3.12           Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 9.12, 9.13 and 9.16 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
8

--------------------------------------------------------------------------------

 
 
GENCORP INC.
AMENDMENT TO CREDIT AGREEMENT
 

 
IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:
GENCORP INC.,
an Ohio corporation
     
By:
/s/ Kathleen E. Redd
   
Name:
Kathleen E. Redd
   
Title:
Vice President and Chief Financial Officer





GUARANTORS:
AEROJET-GENERAL CORPORATION,
an Ohio corporation
     
By:
/s/ Kathleen E. Redd
   
Name:
Kathleen E. Redd
   
Title:
Vice President and Chief Financial Officer



 
 
 

--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent
     
By:
/s/ Leah B. Ellis
   
Name:
Leah B. Ellis
   
Title:
Vice President

 
LENDERS:
US Bank, National Association,
as a Lender
     
By:
/s/ Oksana Guy
   
Name:
Oksana Guy
   
Title:
Vice President




 
SunTrust Bank,
as a Lender
     
By:
/s/ David Simpson
   
Name:
David Simpson
   
Title:
Vice President




 
Morgan Stanley Bank N.A,
as a Lender
     
By:
/s/ Christopher Winthrop
   
Name:
Christopher Winthrop
   
Title:
Executive Director




 
Umpqua Bank, an Oregon State Chartered Bank
as a Lender
     
By:
/s/ Christopher A. Andrade
   
Name:
Christopher A. Andrade
   
Title:
Vice President


